


EXHIBIT 10.1


PROMISSORY NOTE


No. _____________________
$3,000,000.00 Date: October 15, 2013
Crestview Hills, Kentucky Maturity Date: November 1, 2018


1.    AGREEMENT TO PAY. For value received, WESSCO, LLC, a Delaware limited
liability company (the “Borrower”) hereby promises to pay to the order of THE
BANK OF KENTUCKY, INC., a Kentucky banking corporation, its successors and
assigns (the “Lender”), the principal sum of Three Million and 00/100 DOLLARS
($3,000,000.00) (the “Loan”), on or before November 1, 2018 (the “Maturity
Date”), at the place and in the manner hereinafter provided, together with
interest thereon at the rate or rates described below, and any and all other
amounts which may be due and payable hereunder or under any of the Loan
Documents (as hereinafter defined) from time to time.


2.    INTEREST RATE.


2.1    Interest Prior to Default. The principal sum outstanding hereunder shall
bear interest at a floating rate per annum equal to three and fifty one
hundredths percent (3.50%) in excess of the "One Month LIBOR", being the rate of
interest relating to quotations for the one month London InterBank Offered Rates
on U.S. Dollar deposits two London Business Days preceding each Adjustment Date
as published on Bloomberg LP, or, if no longer provided by Bloomberg LP, such
rate as shall be determined in good faith by Lender from such sources as it
shall determine to be comparable to Bloomberg LP (or any successor) on each
relevant date of determination (the "Interest Rate"). London Business Day shall
mean any day in which commercial banks are open for general business in London,
England. The Interest Rate shall be adjusted automatically on the first (1st)
day of each month during the term of this Note. Lender shall not be required to
notify Borrower of any adjustment in the Interest Rate. Borrower may, however,
request a quote of prevailing One Month LIBOR Rate on any Banking Day. The term
"Banking Day" means any day other than a Saturday, Sunday, public holiday or
other day on which banking institutions are generally closed and do not conduct
banking business.


2.2    Interest After Default. From and after the Maturity Date or upon the
occurrence and during the continuance of an Event of Default (as hereinafter
defined), interest shall accrue on the unpaid principal balance during any such
period at an annual rate (the “Default Rate”) equal to five percent (5.00%) plus
the Interest Rate; provided, however, in no event shall the Default Rate exceed
the maximum rate permitted by law. The interest accruing under this section
shall be immediately due and payable by the Borrower to the holder of this Note
upon demand and shall be additional indebtedness evidenced by this Note.


2.3    Interest Calculation. Interest on this Note shall be calculated on the
basis of a 360 day year and the actual number of days elapsed in any portion of
a month in which interest is due. If any payment to be made by the Borrower
hereunder shall become due on a day other than a Business Day, such payment
shall be made on the next succeeding Business Day.



1

--------------------------------------------------------------------------------




3.    PAYMENT TERMS.


3.1    Principal and Interest. Payments of principal plus interest due under
this Note, if not sooner declared to be due in accordance with the provisions
hereof, shall be made as follows:


(a)Commencing on November 1, 2013, and continuing on the first day of each month
thereafter through and including the month in which the Maturity Date occurs,
Borrower shall make principal payments in amounts, as more particularly set
forth in the amortization table attached hereto as Exhibit A, which is
incorporated herein by reference, plus accrued interest.


(b)The unpaid principal balance of this Note, if not sooner paid or declared to
be due in accordance with the terms hereof, together with all accrued and unpaid
interest thereon and any other amounts due and payable hereunder or under any of
the Loan Documents shall be due and payable in full on the Maturity Date.


3.2    Application of Payments. Prior to the occurrence of an Event of Default,
all payments and prepayments on account of the indebtedness evidenced by this
Note shall be applied as follows: (a) first, to fees, expenses, costs and other
similar amounts then due and payable to the Lender, including, without
limitation any prepayment premium, exit fee or late charges due hereunder,
(b) second, to accrued and unpaid interest on the principal balance of this
Note, (c) third, to the payment of principal due in the month in which the
payment or prepayment is made, (d) fourth, to any escrows, impounds or other
amounts which may then be due and payable under the Loan Documents, (e) fifth,
to any other amounts then due the Lender hereunder or under any of the Loan
Documents, and (f) last, to the unpaid principal balance of this Note in the
inverse order of maturity. Any prepayment on account of the indebtedness
evidenced by this Note shall not extend or postpone the due date or reduce the
amount of any subsequent monthly payment of principal and interest due
hereunder. After an Event of Default has occurred and is continuing, payments
may be applied by the Lender to amounts owed hereunder and under the Loan
Documents in such order as the Lender shall determine, in its sole discretion.


3.3    Method of Payments. All payments of principal and interest hereunder
shall be paid by automatic debit, wire transfer, check or in coin or currency
which, at the time or times of payment, is the legal tender for public and
private debts in the United States of America and shall be made at such place as
the Lender or the legal holder or holders of this Note may from time to time
appoint in the payment invoice or otherwise in writing, and in the absence of
such appointment, then at the offices of the Lender at 111 Lookout Farm Drive,
Crestview Hills, Kentucky 41011. Payment made by check shall be deemed paid on
the date the Lender receives such check; provided, however, that if such check
is subsequently returned to the Lender unpaid due to insufficient funds or
otherwise, the payment shall not be deemed to have been made and shall continue
to bear interest until collected. Notwithstanding the foregoing, the final
payment due under this Note must be made by wire transfer or other immediately
available funds. Interest, principal payments and any fees and expenses owed the
Lender from time to time will be deducted by the Lender automatically on the due
date from the Borrower’s account with the Lender, as designated in writing by
the Borrower. The Borrower will maintain sufficient funds in the account on the
dates the Lender enters debits authorized by this Note. If there are
insufficient funds in the account on the date the Lender enters any debit
authorized by this Note, the debit will be reversed. The Borrower may terminate
this direct debt arrangement at any time by sending written notice to the Lender
at the address specified above.



2

--------------------------------------------------------------------------------




3.4    Late Charge. If any payment of interest or principal due hereunder is not
made within five days after such payment is due in accordance with the terms
hereof, then, in addition to the payment of the amount so due, the Borrower
shall pay to the Lender a “late charge” of five cents for each whole dollar so
overdue to defray part of the cost of collection and handling such late payment.
The Borrower agrees that the damages to be sustained by the holder hereof for
the detriment caused by any late payment are extremely difficult and impractical
to ascertain, and that the amount of five cents for each one dollar due is a
reasonable estimate of such damages, does not constitute interest, and is not a
penalty.


3.5    Principal Prepayments. Principal of this Note may be repaid in whole or
in part without penalty or premium at any time prior to the Maturity Date;
provided, however, that the Lender shall have no obligation to advance, and
Borrower shall have no right to re-borrow, any amounts so repaid. All payments
of principal and interest and any other sums due under this Note shall be made
to the Bank at 111 Lookout Farm Drive, Crestview Hills, Kentucky 41017, or to
such other person or at such other address as may be designated in writing by
the holder of this Note.


3.6    Loan Fees. In consideration of the Lender’s agreement to make the Loan,
the Borrower shall pay to the Lender a non-refundable fee in the amount of
Fifteen Thousand and 00/100 Dollars ($15,000.00), which shall be due and payable
in full as a condition precedent to the disbursement of proceeds under this
Note.


4.    SECURITY. This Note is secured by that certain: (a)  Guaranty of Payment
dated as of even date herewith, executed by Industrial Services of America,
Inc., a Florida corporation (the “Guarantor”) to and for the benefit of the
Lender (the “Guaranty”); (b) Assignment of Promissory Note as Collateral
Security dated as of even date herewith, executed by Guarantor to and for the
benefit of the Lender (the “Assignment of Note”); (c) Security Agreement dated
as of even date herewith, executed by the Borrower to and for the benefit of the
Lender (the “Security Agreement”); and (d) Uniform Commercial Code Financing
Statements authorized by Borrower to and for the benefit of Lender (“UCC’s”; the
Guaranty, the Assignment of Note, the Security Agreement, the UCC’s, and any and
all other document now or hereafter given to evidence or secure payment of this
Note or delivered to induce the Lender to disburse the proceeds of the Loan, as
such documents may hereafter be amended, restated or replaced from time to time,
are hereinafter collectively referred to as the “Loan Documents”). Reference is
hereby made to the Loan Documents (which are incorporated herein by reference as
fully and with the same effect as if set forth herein at length) for a statement
of the covenants and agreements contained therein, a statement of the rights,
remedies, and security afforded thereby, and all matters therein contained.


5.    EVENTS OF DEFAULT. The occurrence of any one or more of the following
events shall constitute an “Event of Default” under this Note:


(a)the failure by the Borrower to pay (i) any installment of principal or
interest payable pursuant to this Note or that certain Promissory Note from
Borrower to Lender dated as of even date herewith in the amount of $1,000,000.00
on the date when due, or (ii) any other amount payable to the Lender under this
Note, the Security Agreement or any of the other Loan Documents within five (5)
days after the date when any such payment is due in accordance with the terms
hereof or thereof;


(b)the occurrence of any default under any documents evidencing or securing the
“Subordinated Lender Liabilities” as such term is defined in that certain
Subordination Agreement entered into as of even date herewith among Lender,
Borrower, and Fifth Third Bank;



3

--------------------------------------------------------------------------------




(c) the occurrence of any default under any of the documents evidencing or
securing any loan to any guarantor of this Note; provided, however, that in the
event of a default by Guarantor under that certain Credit Agreement, dated as of
July 30, 2010 (as amended), between Guarantor and Fifth Third Bank (an
“ISA/Fifth Third Default’), there shall be deemed to be no Event of Default
under this Subsection 6(c): (i) if within sixty (60) days after the occurrence
of the ISA/Fifth Third Default Guarantor shall have entered into an agreement
with Fifth Third Bank pursuant to which Fifth Third Bank agrees to forebear from
exercising its default remedies thereunder; and (ii) during any period in which
said forebearance continues; or


(d)the occurrence of any other “Event of Default” under the Security Agreement
or any of the other Loan Documents.


6.    REMEDIES. At the election of the holder hereof, and without notice, the
principal balance remaining unpaid under this Note, and all unpaid interest
accrued thereon and any other amounts due hereunder, shall be and become
immediately due and payable in full upon the occurrence of any Event of Default.
Failure to exercise this option shall not constitute a waiver of the right to
exercise same in the event of any subsequent Event of Default. No holder hereof
shall, by any act of omission or commission, be deemed to waive any of its
rights, remedies or powers hereunder or otherwise unless such waiver is in
writing and signed by the holder hereof, and then only to the extent
specifically set forth therein. The rights, remedies and powers of the holder
hereof, as provided in this Note, the Security Agreement and in all of the other
Loan Documents are cumulative and concurrent, and may be pursued singly,
successively or together against the Borrower, any Guarantor hereof, the
Collateral and any other security given at any time to secure the repayment
hereof, all at the sole discretion of the holder hereof. If any suit or action
is instituted or attorneys are employed to collect this Note or any part hereof,
the Borrower promises and agrees to pay all costs of collection, including
reasonable attorneys’ fees and court costs.


7.    COVENANTS AND WAIVERS. The Borrower and all others who now or may at any
time become liable for all or any part of the obligations evidenced hereby,
expressly agree hereby to be jointly and severally bound, and jointly and
severally: (i) waive and renounce any and all homestead, redemption and
exemption rights and the benefit of all valuation and appraisement privileges
against the indebtedness evidenced by this Note or by any extension or renewal
hereof; (ii) waive presentment and demand for payment, notices of nonpayment and
of dishonor, protest of dishonor, and notice of protest; (iii) except as
expressly provided in the Loan Documents, waive any and all notices in
connection with the delivery and acceptance hereof and all other notices in
connection with the performance, default, or enforcement of the payment hereof
or hereunder; (iv) waive any and all lack of diligence and delays in the
enforcement of the payment hereof; (v) agree that the liability of the Borrower
and each guarantor, endorser or obligor shall be unconditional and without
regard to the liability of any other person or entity for the payment hereof,
and shall not in any manner be affected by any indulgence or forbearance granted
or consented to by the Lender to any of them with respect hereto; (vi) consent
to any and all extensions of time, renewals, waivers, or modifications that may
be granted by the Lender with respect to the payment or other provisions hereof,
and to the release of any security at any time given for the payment hereof, or
any part thereof, with or without substitution, and to the release of any person
or entity liable for the payment hereof; and (vii) consent to the addition of
any and all other makers, endorsers, guarantors, and other obligors for the
payment hereof, and to the acceptance of any and all other security for the
payment hereof, and agree that the addition of any such makers, endorsers,
guarantors or other obligors, or security shall not affect the liability of the
Borrower, any guarantor and all others now liable for all or any part of the
obligations evidenced hereby. This provision is a material inducement for the
Lender making the Loan to the Borrower.



4

--------------------------------------------------------------------------------




8.    GENERAL AGREEMENTS.


8.1    Business Purpose Loan. The Borrower agrees that the Loan evidenced by
this Note is an exempted transaction under the Truth In Lending Act, 15 U.S.C.,
§1601, et seq.


8.2    Time. Time is of the essence hereof.


8.3    Governing Law. This Note is governed and controlled as to validity,
enforcement, interpretation, construction, effect and in all other respects by
the statutes, laws and decisions of the State of Kentucky, without regard to its
conflict of laws provisions.


8.4    Amendments. This Note may not be changed or amended orally but only by an
instrument in writing signed by the party against whom enforcement of the change
or amendment is sought.


8.5    No Joint Venture. The Lender shall not be construed for any purpose to be
a partner, joint venturer, agent or associate of the Borrower or of any lessee,
operator, concessionaire or licensee of the Borrower in the conduct of its
business, and by the execution of this Note, the Borrower agrees to indemnify,
defend, and hold the Lender harmless from and against any and all damages,
costs, expenses and liability that may be incurred by the Lender as a result of
a claim that the Lender is such partner, joint venturer, agent or associate.


8.6    Disbursement. This Note has been made and delivered at Crestview Hills,
Kentucky and all funds disbursed to or for the benefit of the Borrower will be
disbursed in Crestview Hills, Kentucky.


8.7    Joint and Several Obligations. If this Note is executed by more than one
party, the obligations and liabilities of each Borrower under this Note shall be
joint and several and shall be binding upon and enforceable against each
Borrower and their respective successors and assigns. This Note shall inure to
the benefit of and may be enforced by the Lender and its successors and assigns.


8.8    Severable Loan Provisions. If any provision of this Note is deemed to be
invalid by reason of the operation of law, or by reason of the interpretation
placed thereon by any administrative agency or any court, the Borrower and the
Lender shall negotiate an equitable adjustment in the provisions of the same in
order to effect, to the maximum extent permitted by law, the purpose of this and
the validity and enforceability of the remaining provisions, or portions or
applications thereof, shall not be affected thereby and shall remain in full
force and effect.


8.9    Interest Limitation. If the interest provisions herein or in any of the
Loan Documents shall result, at any time during the Loan, in an effective rate
of interest which, for any month, exceeds the limit of usury or other laws
applicable to the Loan, all sums in excess of those lawfully collectible as
interest of the period in question shall, without further agreement or notice
between or by any party hereto, be applied upon principal immediately upon
receipt of such monies by the Lender, with the same force and effect as though
the payer has specifically designated such extra sums to be so applied to
principal and the Lender had agreed to accept such extra payment(s) as a
premium-free prepayment. Notwithstanding the foregoing, however, the Lender may
at any time and from time to time elect by notice in writing to the Borrower to
reduce or limit the collection to such sums which, when added to the said
first-stated interest, shall not result in any payments toward principal in
accordance with the requirements of the preceding sentence. In no event shall
any agreed to or actual exaction as consideration for this Loan transcend the
limits imposed or provided by the law applicable to this transaction or the
makers hereof in any state, county, or other political area having jurisdiction
of the Loan Documents or the Loan for the use or detention of money or for
forbearance in seeking its collection.

5

--------------------------------------------------------------------------------




8.10    Assignability. The Lender may at any time assign its rights in this Note
and the Loan Documents, or any part thereof and transfer its rights in any or
all of the collateral, and the Lender thereafter shall be relieved from all
liability with respect to such collateral. In addition, the Lender may at any
time sell one or more participations in the Note. The Borrower may not assign
its interest in this Note, or any other agreement with the Lender or any portion
thereof, either voluntarily or by operation of law, without the prior written
consent of the Lender.


9.    NOTICES. All notices required under this Note will be in writing and will
be transmitted in the manner and to the addresses required by the Security
Agreement or to such other addresses as the Lender and the Borrower may specify
from time to time in writing.


10.    CONSENT TO JURISDICTION. TO INDUCE THE LENDER TO ACCEPT THIS NOTE, THE
BORROWER IRREVOCABLY AGREES THAT, SUBJECT TO THE LENDER’S SOLE AND ABSOLUTE
ELECTION, ALL ACTIONS OR PROCEEDINGS IN ANY WAY ARISING OUT OF OR RELATED TO
THIS NOTE WILL BE LITIGATED IN COURTS HAVING SITUS IN KENTON COUNTY, KENTUCKY.
THE BORROWER HEREBY CONSENTS AND SUBMITS TO THE JURISDICTION OF ANY COURT
LOCATED WITHIN KENTON COUNTY, KENTUCKY, WAIVES PERSONAL SERVICE OF PROCESS UPON
THE BORROWER, AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY
REGISTERED MAIL DIRECTED TO THE BORROWER AT THE ADDRESS STATED IN THE MORTGAGE
AND SERVICE SO MADE WILL BE DEEMED TO BE COMPLETED UPON ACTUAL RECEIPT.


11.    WAIVER OF JURY TRIAL. THE BORROWER AND THE LENDER (BY ACCEPTANCE OF THIS
NOTE), HAVING BEEN REPRESENTED BY COUNSEL, EACH KNOWINGLY AND VOLUNTARILY WAIVES
ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND
ANY RIGHTS (A) UNDER THIS NOTE OR ANY RELATED AGREEMENT OR UNDER ANY AMENDMENT,
INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE
DELIVERED IN CONNECTION WITH THIS NOTE OR (B) ARISING FROM ANY BANKING
RELATIONSHIP EXISTING IN CONNECTION WITH THIS NOTE, AND AGREES THAT ANY SUCH
ACTION OR PROCEEDING WILL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY. THE
BORROWER AGREES THAT IT WILL NOT ASSERT ANY CLAIM AGAINST THE LENDER ON ANY
THEORY OF LIABILITY FOR SPECIAL, INDIRECT, CONSEQUENTIAL, INCIDENTAL OR PUNITIVE
DAMAGES.


12.    WAIVER OF DEFENSES. OTHER THAN CLAIMS BASED UPON THE FAILURE OF THE
LENDER TO ACT IN A COMMERCIALLY REASONABLE MANNER, THE BORROWER WAIVES EVERY
PRESENT AND FUTURE DEFENSE (OTHER THAN THE DEFENSE OF PAYMENT IN FULL) OR SETOFF
WHICH THE BORROWER MAY NOW HAVE OR HEREAFTER MAY HAVE TO ANY ACTION BY THE
LENDER IN ENFORCING THIS NOTE OR ANY OF THE LOAN DOCUMENTS. THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE LENDER GRANTING ANY FINANCIAL ACCOMMODATION TO THE
BORROWER.



6

--------------------------------------------------------------------------------




13.    Customer Identification - USA Patriot Act Notice; OFAC and Bank Secrecy
Act. The Lender hereby notifies the Borrower that pursuant to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56, signed into law October 26,
2001) (the “Act”), and the Lender’s policies and practices, the Lender is
required to obtain, verify and record certain information and documentation that
identifies the Borrower, which information includes the name and address of the
Borrower and such other information that will allow the Lender to identify the
Borrower in accordance with the Act. In addition, the Borrower shall (a) ensure
that no person who owns a controlling interest in or otherwise controls the
Borrower or any subsidiary of the Borrower is or shall be listed on the
Specially Designated Nationals and Blocked Person List or other similar lists
maintained by the Office of Foreign Assets Control (“OFAC”), the Department of
the Treasury or included in any Executive Orders, (b) not use or permit the use
of the proceeds of the Loan to violate any of the foreign asset control
regulations of OFAC or any enabling statute or Executive Order relating thereto,
and (c) comply, and cause any of its subsidiaries to comply, with all applicable
Bank Secrecy Act (“BSA”) laws and regulations, as amended.


14.    EXPENSES AND INDEMNIFICATION. The Borrower shall pay all costs and
expenses incurred by the Lender in connection with the preparation of this Note
and the Loan Documents, including, without limitation, reasonable attorneys’
fees and time charges of attorneys who may be employees of the Lender or any
affiliate or parent corporation of the Lender. The Borrower shall pay any and
all stamp and other taxes, UCC search fees, filing fees and other costs and
expenses in connection with the execution and delivery of this Note and the
other instruments and documents to be delivered hereunder, and agrees to save
the Lender harmless from and against any and all liabilities with respect to or
resulting from any delay in paying or omission to pay such costs and expenses.
The Borrower hereby authorizes the Lender to charge any account of the Borrower
with the Lender for all sums due under this section. The Borrower also agrees to
defend (with counsel satisfactory to the Lender), protect, indemnify and hold
harmless the Lender, any parent corporation, affiliated corporation or
subsidiary of the Lender, and each of their respective officers, directors,
employees, attorneys and agents (each, an “Indemnified Party”) from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, claims, costs, expenses and distributions of any kind or
nature (including, without limitation, the disbursements and the reasonable fees
of counsel for each Indemnified Party thereto, which shall also include, without
limitation, reasonable attorneys’ fees and time charges of attorneys who may be
employees of the Lender or any parent or affiliated corporation of the Lender),
which may be imposed on, incurred by, or asserted against, any Indemnified Party
(whether direct, indirect or consequential and whether based on any federal,
state or local laws or regulations, including, without limitation, securities,
environmental laws and commercial laws and regulations, under common law or in
equity, or based on contract or otherwise) in any manner relating to or arising
out of this Note or any of the Loan Documents, or any act, event or transaction
related or attendant thereto, the preparation, execution and delivery of this
Note and the Loan Documents, the making or issuance and management of the Loan,
the use or intended use of the proceeds of the Loan and the enforcement of the
Lender’s rights and remedies under this Note, the Loan Documents, any other
instruments and documents delivered hereunder or thereunder, or under any other
agreement between the Borrower and the Lender; provided, however, that the
Borrower shall not have any obligation hereunder to any Indemnified Party with
respect to matters caused by or resulting from the willful misconduct or gross
negligence of such Indemnified Party. To the extent that the undertaking to
indemnify set forth in the preceding sentence may be unenforceable because it
violates any law or public policy, the Borrower shall satisfy such undertaking
to the maximum extent permitted by applicable law. Any liability, obligation,
loss, damage, penalty, cost or expense covered by this indemnity shall be paid
to such Indemnified Party on demand, and failing prompt payment, together with
interest thereon at the Default Rate from the date incurred by such Indemnified
Party until paid by the Borrower, shall be added to the obligations of the
Borrower evidenced by this Note and secured by the collateral securing this
Note. This indemnity is not intended to excuse the Lender from performing
hereunder. The provisions of this section shall survive the closing of the Loan,
the satisfaction and payment of this Note and any cancellation of the Loan
Documents.

7

--------------------------------------------------------------------------------




The Borrower shall also pay, and hold the Lender harmless from, any and all
claims of any brokers, finders or agents claiming a right to any fees in
connection with arranging the Loan. The Lender hereby represents that it has not
employed a broker or other finder in connection with the Loan. The Borrower
represents and warrants that no brokerage commissions or finder’s fees are to be
paid in connection with the Loan.


15.    ADDITIONAL PROVISIONS.


15.1    Conditions to Making the Loan. In addition to any other requirement or
condition precedent set forth in this Note or in any other Loan Document to
Lender’s obligation to make the Loan, Borrower: (a) shall provide to Lender the
following items, each of which shall be acceptable in form and substance to
Lender and its legal counsel, in Lender’s sole discretion: (i) fully executed
originals of all Loan Documents, (ii) evidence of Borrower’s casualty,
liability, and other insurance policies; and (iii) such other financial
information, reports and documentation relating to Borrower and/or as Lender may
request; (b) shall set up and maintain with Lender throughout the term of the
Loan an operating account; and (c) shall not authorize or carry out any
distributions to Guarantor during any period in which either Borrower or
Guarantor is in default, beyond applicable notice and cure periods, if any,
under the Loan Documents and, absent any default, shall not authorize or carry
out any distributions by Borrower during any period in which the Fixed Charge
Coverage Ratio (defined below) is not in compliance with Section 15.3 below.


15.2    Financial Statements. Borrower represents and warrants that the
financial statements for Borrower previously submitted to the Lender are true,
complete and correct in all material respects, disclose all actual and
contingent liabilities of the Borrower and do not contain any untrue statement
of a material fact or omit to state a fact material to such financial
statements. No material adverse change has occurred in the financial condition
of the Borrower from the dates of said financial statements until the date
hereof. The Borrower shall furnish to the Lender such financial information
regarding the Borrower, its constituent partners or members, as the case may be,
as the Lender may from time to time reasonably request, which shall include,
without any further request therefor: (a) annual audited financial statements
for Guarantor no later than thirty (30) days after the end of each fiscal year;
(b) annual financial statements for the Borrower no later than thirty (30) days
after the end of each fiscal year, all in form, scope and detail satisfactory to
the Lender and certified by the chief financial officer or other appropriate
officer, manager or member of the Borrower, (c) within thirty (30) days after
their filing, copies of the federal income tax returns of the Borrower; and (d)
quarterly operating statements for Borrower and Guarantor.


15.3    Required Fixed Charge Ratio. Borrower shall at all times be required to
maintain a Fixed Charge Coverage Ratio (as defined below) of at least 1.15:1.0.
Borrower agrees to cooperate with Lender to facilitate Lender’s testing of
Borrower’s Fixed Charge Coverage Ratio. Such cooperation shall include, without
limitation, promptly furnishing such information as is requested by Lender to
allow Lender to facilitate such tests. Lender shall test such Fixed Charge
Coverage Ratio annually. For purposes of this Section, the term "Fixed Charge
Coverage Ratio” shall mean: the sum of Borrower’s earnings before interest,
taxes, depreciation, rent, and interest expense, less distributions and unfunded
capital expenditures, divided by the sum of the current portion of long term
debt due for the period, interest expense and rent expense. Lender hereby
approves of Borrower making a single distribution to Guarantor, on the effective
date of this Note, of the proceeds of the $3,000,000.00 Loan evidenced by this
Note and Lender agrees that said distribution and the corresponding promissory
note from Guarantor to Borrower of the same amount shall not be included in the
Fixed Charge Coverage Ratio calculation for the first year after the effective
date of this Note.



8

--------------------------------------------------------------------------------




15.4    Interest Rate Protection Products. Lender shall offer Borrower the
option to obtain, at Borrower’s expense, interest rate protection, including
swaps, caps, collars and/or other instruments or arrangements reasonably
satisfactory to Lender with respect to the indebtedness outstanding under this
Note (collectively, the “Interest Rate Protection Products” and each,
individually, an “Interest Rate Protection Product”). If Borrower elects to
utilize an Interest Rate Protection Product, Borrower agrees: (a) to execute
such additional documentation as Lender requires to evidence and govern the
applicable Interest Rate Protection Product (collectively, the “Interest Rate
Protection Documents”) and (b) that Borrower’s liability under such Interest
Rate Protection Products shall constitute an obligation of Borrower under this
Note, shall be secured by the Security Agreement and other Loan Documents, and
be a part of the Obligations (as defined in the Guaranty). All Interest Rate
Protection Products that Borrower utilizes shall comply with the following
requirements: (i) the notional amount of such Interest Rate Protection Product
shall not exceed the then outstanding balance of the Loan, but shall be in a
minimum amount of $1,000,000, and (ii) the maturity of such Interest Rate
Protection Product shall be the Maturity Date, unless otherwise agreed by the
Lender.


15.5    Loan Reserve. Notwithstanding anything to the contrary in this Note, a
portion of the total original principal balance of this Note, in the amount of
One Hundred Eighteen Thousand Two Hundred and 00/100 Dollars ($118,200.00),
shall be disbursed by the Lender on the effective date of this Note not directly
to the Borrower, but into an escrow account to be held by the Lender (the “Loan
Reserve”). The Loan Reserve shall only be disbursed to the Borrower after the
Lender has received from Borrower the first three (3) monthly payments of
principal and interest as set forth above. The Loan Reserve shall accrue
interest in the same manner as the rest of the principal balance of this Note
and the Loan Reserve shall not affect the amount of the monthly payments of
principal and interest to be paid by Borrower pursuant to Exhibit A hereto.
Notwithstanding the foregoing, the Lender shall have no obligation to disburse
all or any part of the Loan Reserve upon the occurrence and continuation of an
Event of Default. Upon the occurrence of an Event of Default, the Lender may use
and apply any of the Loan Reserve to cure such Event of Default, as a prepayment
of the outstanding principal amount of this Note, or for the funding of accrued
and unpaid interest on this Note.


IN WITNESS WHEREOF, the Borrower has executed and delivered this Promissory Note
as of the day and year first above written.


*****SIGNATURE PAGE FOLLOWS*****



9

--------------------------------------------------------------------------------








SIGNATURE PAGE OF BORROWER TO PROMISSORY NOTE


                                    
WESSCO, LLC, a Delaware limited liability company
 
 
 
By:
Industrial Services of America, Inc.,
 
a Florida corporation, its Manager
 
 
 
 
By:
  /s/ Alan Schroering
 
Name:
Alan Schroering
 
Title:
Interim Chief Financial Officer and VP of Finance


















10

--------------------------------------------------------------------------------







EXHIBIT A


AMORTIZATION TABLE



